Citation Nr: 9900120	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for psychosis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from October 1986 to June 
1990.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a November 1996 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined an increased 
evaluation for a nervous disorder.  The Board remanded this 
case in December 1997, and following completion of the 
requested development, the case has been returned for further 
appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that her psychiatric 
disability, which is manifested by occasional psychotic 
episodes triggered by stressful circumstances and non- 
compliance with her use of neuroleptic medications, 
interferes with her daily life and industrial adaptability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the appellants claim for an increased 
rating for her psychosis.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim for an increased rating has been 
developed.

2.  The appellants psychiatric disability, diagnosed as 
psychosis not otherwise specified, is manifested principally 
by minimal psychiatric symptoms with occasional psychotic 
episodes triggered by stress and non- compliance with her 
neuroleptic medication.

3.  The appellants psychosis results in no more than mild-
to-moderate difficulty in social or occupational functioning 
or no more than definite impairment of social and industrial 
adaptability.


CONCLUSION OF LAW

The criteria for an increased rating for psychosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.130, 4.132, Part 4, Diagnostic Code 9210 
(1996- 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellants 
claim is well grounded within the meaning of 38 U.S.C.A. 
§  5107(a).  That is, she has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Furthermore, she has undergone recent VA psychiatric 
examination and the medical evidence of record is sufficient 
to decide this case.  The Board accordingly finds the duty to 
assist her, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

The appellant was medically discharged from the Army in June 
1990 due to a psychotic disorder.  By means of a rating 
decision dated in July 1990, the RO granted her claim for 
service connection for atypical psychosis, and assigned the 
30 percent disability rating currently in effect.

In July 1991, the appellant was admitted to Georgia Regional 
Hospital stemming from an incident in which she set a fire 
outside her apartment complex in a fit of anger.  She claimed 
that her in- laws had beaten her prior to her husbands 
departure to Saudi Arabia, however, her in- laws reported 
that she had been non- compliant with her anti- psychotic 
medications.  In September 1991, she was transferred to the 
Augusta, Georgia VA Medical Center (VAMC).  Initial mental 
status evaluation was significant for findings of sad mood, 
flat affect and thought content positive for delusions of 
reference in sexual matters.  At times during her hospital 
stay, she showed loose associations and paranoid delusions 
about her husband and possibly her in- laws.  Her treatment 
included prescriptions of Haldol and Cogentin, as well as 
individual and group psychotherapy.  Upon discharge, her 
prognosis was considered good as long as she remained on 
Haldol and continued psychotherapy.  In April 1992, the RO 
assigned a total disability rating (100 percent) for her 
period of hospitalization, and continued the assignment of 
the 30 percent rating thereafter.

VA outpatient treatment records, dated from May 1992 to 
August 1993, show that the appellants psychiatric condition 
was clinically evaluated as stable.  In March 1993, her 
attending physician noted that she was capable of attending 
cosmetology class, but her physician also noted that her 
condition needed to be closely followed in case she 
decompensated due to the increased pressure from school.  VA 
mental disorder examination, dated in August 1993, revealed 
that her psychiatric disability, diagnosed as paranoid type 
schizophrenia with lay history of auditory and visual 
hallucinations, seemed to be in fair to good remission while 
she was taking Haldol.

A September 1994 VA outpatient treatment report reveals that 
the appellant reported hearing voices, and appeared anxious, 
tearful and paranoid.  It was noted that she had stopped 
taking her medications.  On VA Compensation and Pension (C&P) 
examination, dated in October 1994, she reported occasional 
delusions and hallucinations, both auditory and visual in 
nature, and complained that her medication made her drowsy.  
She also reported periods of violent behavior since her 
1991 hospitalization.  Mental status examination was 
unremarkable, and diagnosis was of chronic, paranoid type 
schizophrenia which resulted in a severe degree of social and 
industrial impairment.

On VA mental disorders examination, dated in August 1995, the 
appellant reported difficulty in sleeping.  She denied 
delusions or hallucinations, and now viewed her previous 
episodes of such incidents as ego alien.  She felt that her 
medication and treatment was helping her, and she felt 
motivated to continue her treatment.  Remainder of 
examination was unremarkable.  VA outpatient treatment 
report, dated in September 1995, noted that the appellant 
manifested some symptomatology of guarding and preoccupation, 
and reported continued active positive and negative 
schizophrenic symptoms.  Her complaint of symptoms, as well 
as her use of medication which helped stabilize her 
condition, caused impairment of her daily functioning.  In 
January 1996, she reported the occurrence of auditory 
hallucinations since she had run out of medication.  She also 
reported legal problems stemming from a psychotic episode 
during which time she stole some items from a store.  
However, her psychotic episodes subsided once she resumed 
taking her medication.

VA inpatient treatment report, dated in July 1996, shows that 
the appellant was admitted for auditory hallucinations and 
feelings of increased anger and stress.  She had 
progressively become more depressed, and was having severe 
difficulty with her daily routine.  She was unsure of why she 
had these feelings, though she felt that stressful events 
might have triggered them.  She reported no obvious stress in 
her life, but she did have problems at work and financial 
problems associated with the purchase of a new home.  The 
voices in her head told her that she can do whatever she 
wants, and she attributed this voice as responsible for her 
previous arrest for petty theft.  Initially, she was treated 
by restarting her prescription of Haldol.  However, 
psychological testing appeared to indicate that the appellant 
had alexithymia which may have been mistaken for psychosis.  
Testing also revealed borderline intellectual functioning.  
Accordingly, her prescription of Haldol was discontinued, and 
she was to be followed by the mental health clinic to monitor 
her progress.  Diagnosis was of adjustment order, not 
otherwise specified, and history of psychosis.

VA outpatient treatment report, dated in October 1996, 
reveals that the appellant was doing well without her 
medications.  She denied hearing voices, and used stress 
exercises when stressed and uptight.  However, on December 
20, 1996, she sought treatment for auditory hallucinations.  
She was pregnant and was under pressure at work.  The voices 
in her head told her that she was possessed by the devil, and 
that she was pregnant with triplets.  Her prescription of 
neuroleptics (Haldol) resumed.  She was admitted to 
hospitalization on December 26, 1996, with complaint of 
insomnia, anorexia, chronic fatigue and feelings of guilt 
with regard to the financial stresses her disease brought 
upon the marriage.  During her stay, her auditory 
hallucinations gradually diminished to the point where they 
no longer occurred.  She was discharged on February 2, 1997.  
It was noted that she became psychotic when she was removed 
from the neuroleptics in the fall.  Her Global Assessment of 
Functioning (GAF) was scored as a 40 on admission, and a 65 
at discharge which was the highest level of functioning 
during the past year.  In March 1997, the RO assigned a total 
disability rating for her period of hospitalization, and 
continued the assignment of the 30 percent rating thereafter.

VA discharge summary, dated in September 1997, reveals that 
the appellant was admitted for auditory hallucinations.  She 
reported increased marital and financial stress.  She 
complained of crying spells, decreased energy, fatigue and 
anhedonia.  She denied feeling suicidal, but indicated that 
the voice she heard did want her to kill herself.  On mental 
status examination, there was evidence of psychomotor 
retardation and there was poor eye contact.  Her affect was 
depressed, and mood was congruent but the affect was somewhat 
blunted.  She was questionably suicidal and had depressive 
thoughts.  There were no tactile or visual hallucinations, 
looseness of associations, ideas of reference or delusions.  
Sensorium and intellectual functioning was generally intact, 
however, there did seem to be difficulty with general 
information.  Insight and judgment were fair.  Initially, she 
was placed on suicide watch and prescribed Zoloft to help 
with her depressive thoughts.  Her Haldol prescription was 
also renewed.  Within a week, she reported that the voices in 
her head were minimal and back to baseline.  She was 
discharged as capable of returning to pre- hospital activity 
or employment.  Her GAF score was 60.

On VA mental disorders examination, dated in July 1998, the 
appellant reported that she was well- stabilized on her 
medications which included Haldol, Zoloft, Cogentin and 
Benadryl.  However, she often felt as if she no longer needed 
her medication at which time she rapidly decompensated 
resulting in bizarre behavior and severe paranoia with 
hallucinations.  Presently, she only reported mild paranoia, 
and denied any other psychotic symptoms.  She indicated that 
her psychiatric disability caused her to become unemployable 
because the added stress of working caused her to forget to 
take her medication.  On mental status examination, she was 
alert and oriented times three.  There was no psychomotor 
agitation or retardation.  Her mood was described as fair, 
and her affect was mildly restricted.  Her speech was normal 
rate and volume and goal directed.  There was no formal 
thought or content disorder.  She denied any auditory, visual 
or tactile disorders.  Her memory and concentration were 
slightly impaired, but this symptomatology may have been 
related to her documented borderline intellectual 
functioning.  Her insight and judgment were described as good 
now that she was controlled on medication.  It was the 
examiners opinion that she suffered from some psychotic 
disorder, but it was unclear whether or not her condition was 
truly a schizophrenic paranoid type or psychosis secondary to 
depressive disorder.  Therefore, diagnosis was of psychosis 
disorder not otherwise specified.  Presently, she had only 
minimal psychiatric symptoms, however, secondary to past 
history, she decompensated quickly resulting in 
hospitalizations.  Her GAF score was 65.

The severity of the appellant's psychiatric disability is 
assessed for VA compensation purposes by application of the 
criteria set forth in VAs Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4.  In November 1996, new 
regulations were issued with respect to the criteria to be 
considered in mental disorder cases.  [W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should ... apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  Pursuant to Karnas, the Board finds that 
the appellant is entitled to have her claim reviewed under 
the regulations in effect both prior to and after November 
1996.

Under the current regulations in effect, the appellant is 
currently in receipt of a 30 percent rating under Diagnostic 
Code 9210 for psychotic disorder, not otherwise specified 
(atypical psychosis), manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self- care, and conversational normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly of less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events.)

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long- term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Under the regulations in effect prior to November 7, 1996, a 
30 percent rating for atypical psychosis, under Diagnostic 
Code 9210, was warranted where there was definite impairment 
of social and industrial adaptability.  A 50 percent 
evaluation was warranted for considerable impairment of 
social and industrial adaptability.

According to the most recent VA mental disorder examination, 
dated in July 1998, the appellant experiences minimal 
psychiatric symptoms when she is compliant with her 
neuroleptic medications.  She manifests mild paranoia, and 
mildly restricted affect.  She also manifests some impairment 
of memory and concentration, although it appears that such 
impairment is due to her borderline intellectual functioning.  
For the most part, her psychomotor functioning, insight, 
speech, and thought processes are intact.  When she is non- 
compliant with her medications or under stress, she rapidly 
decompensates quickly resulting in auditory hallucinations 
and hospitalizations.  With these factors in mind, the most 
recent psychiatric assessment of her psychological, social 
and occupational functioning (GAF score) was  consistent with 
some mild-to-moderate psychiatric symptoms with some-to-
moderate difficulty in social or occupational functioning.  
Other recent GAF scores have indicated moderate difficulty in 
social and occupational functioning.  Based upon the 
foregoing, the Board finds, by a preponderance of the 
evidence, that the occupational and social impairment due to 
her psychosis is such that, under the regulations promulgated 
in November 1996, the appellant is not entitled to an 
increased rating.

It is also the Board's opinion that, under the criteria in 
effect prior to November 7, 1996, the appellant is not 
entitled to an increased schedular rating.  Once again, in 
considering the appellants psychiatric disability, the Board 
notes that, for the most part, she exhibits minimal 
psychiatric symptoms.  Even accounting for her occasional 
psychotic episodes, her overall psychological, social and 
occupational functioning (GAF score) is consistent with some-
to moderate difficulty in social or occupational functioning.  
After analyzing the symptomatology due to her psychosis, and 
her recent treatment history, the Board finds, by a 
preponderance of the evidence, that her psychosis causes no 
more than definite social and industrial impairment.  
Accordingly, an increased rating for her psychosis is not 
warranted under the criteria in effect prior to November 
1996.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1998).



	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for psychosis is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
